Elliott, J. —
The appellee’s complaint seeks to recover the value of improvements placed by him on land from which he was evicted by the appellant, and 'is founded on the occupying claimants’ law. The improvements are thus described: “ Clearing and fencing, removing stones and putting the land in a state of cultivation,” and it is averred that the improvements were of the value of one hundred and fifty dollars-The appellant moved to make the complaint more specific, but this motion was overruled, and that ruling is assigned for error.
The court erred in overruling this motion. The appellant was entitled to a statement of the character and value of the clearing, and of the kind and amount of fencing, as well as a specific statement of what was done in the way of putting the land in a state of cultivation. We do not think it is necessary that the appellee should state the number of days he was engaged in the work, but we do think that it is necessary that he should separate his claim into items, and state the character of each item in general terms and give the value of it. A defendant has a right to a definite statement of the claim asserted against him. A great degree of particularity is not required, but the particulars of a claim composed of *599several items must be separately stated, so that the character and amount of each can be known.
Filed Feb. 20, 1886.
Judgment reversed.